[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Attorney Referee's decision contains many factual findings ending in a determination that allowed plaintiff $53,404.14 and giving credit to the defendant of $10,265.00. The net award to the plaintiff was $43,139.14.
We accept the findings of the Attorney Referee and his conclusions.
The Attorney Referee also awarded the plaintiff attorney's fees in the amount of $6,470.87. The defendant claims that no evidence was presented at the trial to support the Attorney Referee's determination of the amount of attorney's fees found to be due. "[C]ourts may rely on their general knowledge of what has occurred at the proceedings before them to supply evidence in support of an award of attorney's fees. In this case, the trial court knew that the plaintiff's counsel had taken a lengthy deposition, had engaged in a two-day trial, and had prepared a post-trial brief. The court was in a position to evaluate the complexity of the issues presented and the skill with which counsel had dealt with these issues. This record was sufficient to support the award made by the court." Bizzoco v. Chinitz, 193 Conn. 304, 310-11 (1984).
Similarly, in this case, which was tried before the Attorney Referee for over one year the Attorney Referee had sufficient evidence from which to determine the issue of legal fees.
Accordingly, the Attorney Referee's report is accepted. Judgment may enter in accordance with the Attorney Referee's report for $43,139.14 plus $6,470.87 in attorney's fees.
ARNOLD W. ARONSON JUDGE, SUPERIOR COURT